        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 1 of 19




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOSEPH JACKSON BAXTER,
                                               Case No. 1:20-cv-00342-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 TWIN FALLS COUNTY JAIL;
 MEDICAL STAFF; SGT. BUFFALO;
 TWIN FALLS COUNTY JAIL
 MEDICAL DEPARTMENT; JESSICA
 GUEVARA; DEFENDANT
 PEHRSON; DEFENDANT
 JOHNSTON; DEFENDANT
 RODRIGUEZ; DEFENDANT
 COFMAN; DEFENDANT MCCLAIN;
 and JOHN AND JANE DOES 1-30,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Joseph Jackson Baxter’s

Complaint as a result of Plaintiff’s status as an inmate and in forma pauperis request. The

Court now reviews the Complaint to determine whether it should be summarily dismissed

in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 2 of 19




complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). And, a court is not required to comb through

a plaintiff’s exhibits or other filings to determine if the complaint states a plausible claim.

3.     Factual Allegations

       Plaintiff is prisoner in the custody of the Idaho Department of Correction,

although he is currently confined in the Twin Falls County Jail. See IDOC Offender



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 3 of 19




Search, https://www.idoc.idaho.gov/content/prisons/offender_search (accessed Aug. 7,

2020).

         Plaintiff alleges that, from August to November 2019, unidentified individuals at

the jail denied him proper medical care for a broken jaw, an injury he had suffered in an

altercation with another inmate. Compl., Dkt. 3, at 6–7. Plaintiff was provided surgery for

the broken jaw, but after the surgery he was not evaluated by a doctor, despite asking

“many times” to see one. Plaintiff does not allege whether, following the surgery, he was

evaluated by another type of medical professional, such as a nurse, nurse practitioner, or

physician’s assistant. Plaintiff’s jaw became infected twice, and he has now lost part of

his jaw and three teeth. Plaintiff alleges that he needs additional jaw surgery. Id. at 6.

         Plaintiff also asserts that various jail deputies used excessive force against him.

The Complaint alleges that, on November 6, 2019, Defendant jail deputies Buffalo,

Rodriguez, Cofman, and McClain used a taser on Plaintiff and punched him in his

previously broken haw, causing severe pain. Id. at 7. Plaintiff asked to be taken to the ER

but was not. On December 15, 2019, Defendant deputies Guevara, Pehrson, and Johnston

allegedly beat Plaintiff, humiliated him, and used a taser on him. Id.

         On December 12, 2019, the same inmate who had broken Plaintiff’s jaw was

placed back into Plaintiff’s cell, even though “there was a no contact order from the

courts.” Id. Plaintiff does not indicate whether the inmate still shares a cell with him.

         Plaintiff asserts that Defendants’ actions have violated his constitutional rights.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 4 of 19




4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a plausible civil rights claim under § 1983, a plaintiff must allege a violation of rights

protected by the Constitution or created by federal statute proximately caused by conduct

of a person acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

Cir. 1991). To be liable under § 1983, “the defendant must possess a purposeful, a

knowing, or possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2472 (2015). Negligence is not actionable under § 1983, because a negligent act by a

public official is not an abuse of governmental power but merely a “failure to measure up

to the conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials and jail medical providers generally are not liable for

damages in their individual capacities under § 1983 unless they personally participated in

the alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

see also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”). Section 1983 does not

allow for recovery against an employer or principal simply because an employee or agent

committed misconduct. Taylor, 880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 5 of 19




the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”;

(2) “knowingly refus[ed] to terminate a series of acts by others, which [the supervisor]

knew or reasonably should have known would cause others to inflict a constitutional

injury”; (3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09. A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. See Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function, a plaintiff must allege that the execution

of an official policy or unofficial custom inflicted the injury of which the plaintiff

complains, as required by Monell v. Department of Social Services of New York, 436 U.S.

658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir.

2012) (applying Monell to private entities performing a government function). Under

Monell, the requisite elements of a § 1983 claim against a municipality or private entity

performing a state function are the following: (1) the plaintiff was deprived of a

constitutional right; (2) the municipality or entity had a policy or custom; (3) the policy

or custom amounted to deliberate indifference to plaintiff’s constitutional right; and



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 6 of 19




(4) the policy or custom was the moving force behind the constitutional violation. Mabe

v. San Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality

or private entity performing a state function “may be held liable under § 1983 when the

individual who committed the constitutional tort was an official with final policy-making

authority or such an official ratified a subordinate’s unconstitutional decision or action

and the basis for it.” Clouthier v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir.

2010), overruled in part on other grounds by Castro v. Cty. of Los Angeles, 833 F.3d

1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
          Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 7 of 19




a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       Plaintiff asserts his claims under the Eighth Amendment, which is applicable to

the States through the Due Process Clause of the Fourteenth Amendment.1 The Eighth

Amendment prohibits cruel and unusual punishment.

       “[T]he Constitution does not mandate comfortable prisons, and prisons … [that]

house persons convicted of serious crimes[] cannot be free of discomfort.” Rhodes v.

Chapman, 452 U.S. 337, 349 (1981). However, although prison conditions may be

restrictive—even harsh—without violating the Eighth Amendment, prison officials are

required to provide prisoners with adequate food, clothing, shelter, sanitation, medical


1
 Plaintiff also cites the Fourth Amendment. See Compl. at 6. However, that amendment is not implicated
by the allegations in the Complaint.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 8 of 19




care, and personal safety. Id. at 347; Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.

1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

       To state a claim under the Eighth Amendment, prisoners must show that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they

have been deprived of “the minimal civilized measure of life’s necessities” as a result of

the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires the plaintiff to satisfy both (1) an

objective standard, “that the deprivation was serious enough to constitute cruel and

unusual punishment,” and (2) a subjective standard, that the defendant acted with

“deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012),

overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014)

(en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged

must be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the

United States Supreme Court has explained:

                     Not every governmental action affecting the interests
              or well-being of a prisoner is subject to Eighth Amendment
              scrutiny, however. After incarceration, only the unnecessary
              and wanton infliction of pain constitutes cruel and unusual
              punishment forbidden by the Eighth Amendment. To be cruel
              and unusual punishment, conduct that does not purport to be
              punishment at all must involve more than ordinary lack of
              due care for the prisoner’s interests or safety.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 9 of 19




Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with deliberate indifference “only if

the [official or provider] knows of and disregards an excessive risk to inmate health and

safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002) (internal

quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los Angeles,

833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official must

not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. Moreover, even prison officials or medical providers who did

actually know of a substantial risk to inmate health will not be liable under § 1983 “if

they responded reasonably to the risk, even if the harm ultimately was not averted.”

Farmer, 511 U.S. at 844.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
           Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 10 of 19




allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

          Plaintiff brings three types of Eighth Amendment claims: failure-to-protect claims,

claims of inadequate medical treatment, and excessive force claims.

          A.     Failure-to-Protect Claims

          An unidentified deputy or jail official placed the inmate who had previously

harmed Plaintiff back into Plaintiff’s cell. It appears Plaintiff is asserting an Eighth

Amendment claim against Twin Falls County or the Twin Falls County Jail based on this

action.

          Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not

subjectively aware of it, a prison official cannot “escape liability for deliberate

indifference by showing that, while he was aware of an obvious, substantial risk to

inmate safety, he did not know that the complainant was especially likely to be assaulted

by the specific prisoner who eventually committed the assault.” Id. at 843.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 11 of 19




       Plaintiff has not plausibly alleged that the decision to place the inmate back into

Plaintiff’s cell was the result of a custom or policy of Twin Falls County or the Twin

Falls County Jail, rather than the independent decision of the unidentified jail official.

Therefore, Plaintiff may not proceed on his failure-to-protect claim at this time.

       B.     Medical Treatment Claims

       Plaintiff asserts that the medical treatment he received after his jaw surgery was

constitutionally inadequate.

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison, and prison officials or prison medical providers can be held liable if

their “acts or omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Regarding the

objective standard for prisoners’ medical care claims, “society does not expect that

prisoners will have unqualified access to health care.” Hudson v. McMillian, 503 U.S. 1,

9 (1992). Therefore, “deliberate indifference to medical needs amounts to an Eighth

Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has defined

a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....




INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 12 of 19




McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th

Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

       Differences in judgment as to appropriate medical diagnosis or treatment between

an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 13 of 19




disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

Stated another way, a plaintiff must plausibly allege that medical providers chose one

treatment over the plaintiff’s preferred treatment “even though they knew [the plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and

prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015). If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

        Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see

also McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical

personnel may rely on medical opinions of health care professionals unless “they have a

reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner”) (internal quotation marks omitted).

       For two main reasons, the Complaint does not state a plausible Eighth Amendment

claim based on Plaintiff’s medical treatment. First, the Complaint does not give rise to a



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
          Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 14 of 19




reasonable inference that Plaintiff’s allegedly inadequate medical care was the result of a

custom or policy of Twin Falls County or the Twin Falls County Jail, as opposed to the

individual medical judgment of Plaintiff’s treating providers. Second, Plaintiff has not

plausibly alleged that any Defendant acted with a sufficiently culpable state of mind. That

Plaintiff would have liked to see a doctor instead of the providers at the jail, or that

Plaintiff thought he should be taken to the ER, does not support a deliberate indifference

claim.

         Plaintiff should keep the above standards in mind if he includes a medical

treatment claim in an amended complaint.

         C.     Excessive Force Claims

         Plaintiff alleges that jail deputies used excessive force against him in violation of

the Constitution.

         The Eighth Amendment prohibits prison officials from using excessive force

against inmates. However, because the Eighth Amendment prohibits only “cruel and

unusual” punishment, the use of force amounts to a constitutional violation only if it is

applied “maliciously and sadistically for the very purpose of causing harm.” Whitley, 475

U.S. at 320–21 (internal quotation marks omitted). “This standard necessarily involves a

more culpable mental state than that required for excessive force claims arising under the

Fourth Amendment’s unreasonable seizures restriction.” Clement v. Gomez, 298 F.3d

898, 903 (9th Cir. 2003). Therefore, a prisoner asserting an excessive force claim must

show “malicious and sadistic force, not merely objectively unreasonable force.” Id.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 15 of 19




       Not every “malevolent touch” by a prison guard gives rise to an Eighth

Amendment claim. Hudson, 503 U.S. at 9; see also Johnson v. Glick, 481 F.2d 1028,

1033 (2d Cir. 1989) (“Not every push or shove, even if it may later seem unnecessary in

the peace of a judge’s chambers, violates a prisoner’s constitutional rights.”) “The Eighth

Amendment’s prohibition of ‘cruel and unusual’ punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use of

force is not of a sort repugnant to the conscience of mankind.” Hudson, 503 U.S. at 9-10

(internal quotation marks omitted).

       A court analyzing whether a prisoner has stated a plausible excessive force claim

must consider five factors:

              (1) the extent of injury suffered by an inmate; (2) the need for
              application of force; (3) the relationship between that need
              and the amount of force used; (4) the threat reasonably
              perceived by the responsible officials; and (5) any efforts
              made to temper the severity of a forceful response.

Bearchild v. Cobban, 947 F.3d 1130, 1141 (9th Cir. 2020) (internal quotation marks

omitted). In considering these factors, the Court may draw inferences “as to whether the

use of force could plausibly have been thought necessary” or, instead, whether the use of

force “evinced such wantonness with respect to the unjustified infliction of harm as is

tantamount to a knowing willingness that it occur.” Whitley, 475 U.S. at 321 (quotation

omitted). Only in the latter case can the use of force against a prisoner be considered

malicious and sadistic.

       Plaintiff has not stated a plausible excessive force claim because he has not

described any of the circumstances surrounding the application of force on the two

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 16 of 19




occasions at issue. There is nothing in the Complaint to suggest that Plaintiff’s injury was

serious, that there was no need for force, that the officers did not reasonably perceive

Plaintiff as a threat, or that the officers did not first attempt other means to ensure

compliance with official directives. See Bearchild, 947 F.3d at 1141. Plaintiff may

attempt to remedy these deficiencies in an amended complaint.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 17 of 19




(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant. In addition, Plaintiff must include facts showing that Plaintiff can meet

the Monell requirements if Plaintiff reasserts claims against Twin Falls County or the

Twin Falls County Jail.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 18 of 19




       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).



                                          ORDER

       IT IS ORDERED:

       1.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 60 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

              Plaintiff does not amend within 60 days, this case may be dismissed

              without further notice. Alternatively, Plaintiff may file a Notice of




INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
         Case 1:20-cv-00523-BLW Document 2 Filed 11/13/20 Page 19 of 19




                Voluntary Dismissal if Plaintiff no longer intends to pursue this case.2

        2.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED without prejudice. Plaintiff may renew the request for counsel

                in an amended complaint.



                                                          DATED: August 14, 2020


                                                          _________________________
                                                          B. Lynn Winmill
                                                          U.S. District Court Judge




2
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not
count as a “strike” under 28 U.S.C. § 1915(g).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
